Citation Nr: 1758532	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-50 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder, other than asthma, including chronic obstructive pulmonary disease (COPD). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to April 1989, from June 2005 to August 2006, and from May 2010 to March 2011, including service in Southwest Asia (SWA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida denying an October 2006 claim.

In June 2015, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer at the Board.  VA regulations require that the VLJ who conducted a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (2014); 38 C.F.R. § 20.707 (2017).  The Veteran was notified of her options and elected to have a new hearing in a March 2017 correspondence.  The Veteran testified at a videoconference hearing before the undersigned VLJ in an August 2017 hearing.  Transcripts of both hearings have been associated with the claims folder.

The Board remanded this claim for additional development in September 2015 and April 2017 which has been completed. 


FINDINGS OF FACT

1.  The Veteran has expressly limited her service connection claim to a pulmonary disorder other than asthma.

2.  The Veteran does not have COPD, or any obstructive lung disorder other than asthma.  



CONCLUSION OF LAW

The criteria for service connection for a lung disorder, to include COPD are not met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a lung disorder, other than asthma.  As an initial matter, the Board notes that the Veteran has clearly articulated her wish to limit this appeal.  In particular, the Veteran does not wish to seek service connection for asthma.  See August 2017 hearing testimony, June 2015 hearing testimony, and December 2009 statement.  A Veteran may limit his or her appeal as they wish.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131 (2014); 38 C.F.R. § 3.303 (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  In this case, obstructive lung disease is not a chronic disease under 38 C.F.R. § 3.309 and the regulatory provisions therein are not applicable.

There is no statute specifically addressing service connection for asbestos-related diseases, nor has the VA promulgated any specific regulations or presumptions for these types of cases.  However, the VA Adjudication Procedure Manual, M- 21(M21-1) Part IV, Subpart ii, 2.C.2.a. provides guidance for service connection disabilities resulting from exposure to asbestos.  Pursuant to MR21-1, Part IV, Subpart ii, C.2.e., high exposure to asbestos and a high prevalence of disease have been noted in insulation and ship yard workers.  The exposure may have been direct or indirect; and the extent and duration of exposure is not a factor.  These guidelines were updated on November 2, 2016.  Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits. M21-1, Part IV, Subpart ii, 1.l.3.a (August 7, 2015).  Claims based on exposure to asbestos require (1) a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, Part IV, Subpart ii, 1.l.3.f and (2) a diagnosed disability that has been associated with in-service asbestos exposure. 

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from undiagnosed illness or a medically unexplained chronic multisymptom illness that became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1)(i)-(ii).  

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(2).

For purposes of 38 C.F.R. § 3.317, objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  In addition, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317 (a)(4). 

A chronic disability does not meet the statutory requirements of 38 C.F.R. § 3.317 if there is affirmative evidence that the disability was not incurred during active military service in the Southwest Asia theater of operations; or if there is affirmative evidence that the disability was caused by a supervening condition or event or was due to the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (a)(7)(i)-(iii).

The Veteran reports exposure to dust, sand, airborne excrement, fumes from vehicle repair shops, and burn bits while in active service in Kuwait.  She also reported asbestos exposure while serving at Fort Polk, Louisiana.  She believes that these exposures caused her to development COPD.

Two lay statements from W.M. and L.C. were submitted of in support of the appeal.  See August 2008 Buddy Statements.  W.C. asserted that the Veteran was exposed to broken asbestos tile which they swept and mopped while in Fort Polk.  Both W.C. and L.C. confirm the airborne situation in Kuwait included smells from latrine pumping, fuel, sand, diesel fumes, and that the Veteran worked within 500 feet of an industrial complex.  

Service treatment records include pulmonary episodes related to the Veteran's asthma.  See service treatment records from October 1994 and May 1993.  In April 2005, the Veteran endorsed asthma, shortness of breath, wheezing and use of an inhaler; the Veteran denied chronic cough.  Subsequent examination showed no lung or chest abnormality.  

In an August 2007 VA Gulf War guidelines examination, the Veteran reported constant cough while in Kuwait which resolved in January 2007 with breathing difficulties.  The examiner gave a diagnosis of asthma and referred to pulmonary function testing in August 2007 which showed moderate obstructive defect, with moderate obstruction and mild bronchodilator response.  The examiner did not render an opinion as to etiology. 

In September 2008, a private physician (Dr. D.), rendered a diagnosis of obstructive lung disease.  Dr. D. opined that it is highly likely that exposure to pulmonary irritants while serving in the Middle East is a significant factor in causing the Veteran's current pulmonary problems.  A rationale was not provided.

In a statement received in December 2009, the Veteran clarified that she was not claiming service connection for asthma.  She specifically reported that she was claiming service connection for chronic obstructive pulmonary disease (COPD) because there was no evidence that she was diagnosed with COPD prior to her Kuwait service and she was exposed to asbestos, dust, fumes and other hazardous materials during her deployment in Kuwait.

The Veteran was provided another VA examination in October 2012.  At that time, the examiner indicated that COPD was not present.  The examiner explained that there was a normal chest examination and normal imaging.  The examiner acknowledged an exposure to possible asbestos though.

A December 2012 PFT indicated mild obstructive ventilatory defect with no significant response to bronchodilator.  A December 2012 PFT note indicates that the Veteran reported that she smokes one cigarette per day.

In September 2015 the Board remanded the claim for additional development.  The Board indicated that it was unclear whether the Veteran actually has a diagnosis of COPD.  The Board notes that PFTs from August 2007 and December 2012 appear to show that the Veteran has an obstructive (versus a restrictive defect).  As such, it is unclear why the VA examiner in November 2012 indicated that the Veteran did not have a diagnosis of COPD.

Pursuant to the Board's September 2015 remand, the Veteran was afforded another examination in February 2016.  The examiner reviewed all of the prior medical evidence, including the private opinion of Dr. D.  The examiner also considered the Veteran's competent statements as to her description of symptoms during service in Kuwait and thereafter.  The examiner indicated that the Veteran's only respiratory diagnosis was asthma.  The examiner explained that neither asbestosis nor COPD were supported by diagnostic testing, including chest X-rays, CT scan, and PFTs.  The examiner noted that August 2015 chest imaging showed expanded and clear lungs; February 2016 pulmonary function testing results were normal.  

Upon careful review of the file, service connection is not warranted.  The competent and probative evidence does not show a current lung or respiratory disorder, other than asthma.  As indicated, the Veteran is not seeking service connection for asthma.  

The cumulative medical evidence is probative evidence against the claim.  The October 2012 VA examiner found no evidence of COPD.  The February 2016 examiner also found no evidence of COPD, or any other pulmonary disorder such as asbestosis.  The February 2016 VA examination and opinion are highly persuasive.  The VA examiner had the appropriate training, expertise and knowledge to evaluate the claimed disability.  The examiner provided a thorough and cogent rationale for her finding and opinion, which included consideration of the Veteran's reported symptoms both during and after service, and the post-service clinical history.  Furthermore, the examiner also reviewed the entire claims file.  

The examiner's conclusion that there is no diagnosis, other than asthma, is shared by the other competent evidence of record.  Notably, testing during the appeal and VA examinations did not reveal an obstructive lung disorder, other than asthma.  The clinicians who performed and interpreted the testing were sufficiently qualified and considered the reported symptoms and clinical history in evaluating the claim.  As such, the probative and competent evidence supports a finding of no current diagnosis, other than asthma.

Regarding the diagnosis of obstructive lung disease proffered by Dr. D., the Board notes that he did not specifically diagnose COPD or asbestosis.  Moreover, with regard to his opinion that any current obstructive lung disease is related to service, it is afforded little probative weight as no rationale was provided.  Moreover, there is no indication that Dr. D. considered the relevant medical evidence, such as service and post-service treatment records and diagnostic test results.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, this evidence is outweighed by the more persuasive VA findings, which indicate the Veteran only has asthma.

The Board acknowledges the Veteran's contentions and sincere belief that she has a COPD, and that her COPD is related to various irritants and exposures in service including asbestos.  The Veteran is competent to report the type of pulmonary/respiratory symptoms she experienced in and after service, as this is observable through the five senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, a determination as to the appropriate diagnosis for the observed pulmonary/respiratory symptoms, and the etiology thereof, is a complex medical determination which goes beyond lay observation of symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, her lay opinion that she has COPD and that it is related to service is neither competent nor probative evidence.

Finally, the preponderance of the evidence weighs against the claim for establishing presumptive service connection under 38 C.F.R. § 3.317.  The competent evidence of record reflects that the Veteran has a clinical diagnosis of asthma based on her respiratory/pulmonary signs and symptoms.  She has not been found to have undiagnosed illnesses or medically unexplained chronic multi- symptom illnesses.  Thus, presumptive service connection under 38 C.F.R. § 3.317 is not warranted.

Service connection for lung disease, other than asthma, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for obstructive lung disease, other than asthma, is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


